Per Curiam.
Respondent was admitted to practice by this Court in 1982. He maintains an office for the practice of law in New Jersey, where he was admitted to the bar in 1972.
By order dated July 11, 2008, the New Jersey Supreme Court censured respondent for gross negligence in the handling of a client matter, failing to explain a matter to the extent reasonably necessary to permit a client to make informed decisions, and engaging in conflict of interest and failing to obtain informed written consent to the conflict. The order further directed that respondent be required to pay $20,000 to the estate of a former client and submit proof of such payment within 60 days, which respondent has done.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19) . Respondent has filed a reply affidavit which does not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion. Having considered the factors and mitigating circumstances presented, we conclude that respondent should be censured.
Peters, J.E, Spain, Lahtinen, Kane and Malone, Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.